Citation Nr: 1026956	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-07 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1971 to July 1974 and from October 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the Veteran's claim.

In February 2009, the Board remanded the claim in order for the 
Veteran to be afforded a personal hearing before a Veterans Law 
Judge.  In June 2009, the Veteran testified at a Board hearing 
before the undersigned at the RO in Waco, Texas.  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In October 2009, the Board again remanded the Veteran's claim for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a February 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.

Issue not on appeal

The October 2009 Board decision also granted the Veteran's claim 
of entitlement to service connection for hepatitis C.  In a 
subsequent rating decision dated February 2010, the RO assigned a 
noncompensable evaluation, effective March 21, 2005 to the newly 
service-connected hepatitis C.  To the Board's knowledge, the 
Veteran has not disagreed with that decision.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim currently on appeal must be remanded for further 
development.

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years and it has already 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case again 
unless it was essential for a full and fair adjudication of his 
claim.

Reasons for remand

The Board previously remanded the Veteran's bilateral hearing 
loss claim in order to obtain a VA examination and medical 
opinion as to whether the Veteran was currently diagnosed with 
hearing loss for VA rating purposes and, if so, whether the 
Veteran's hearing loss was due to his military service.  See the 
October 2009 Board decision.  

In a November 2009 examination report, the VA examiner indicated 
that the Veteran exhibited the following decibel losses:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
30
30
20
LEFT
10
20
25
30
21

The Veteran's hearing thresholds are below those recognized by VA 
as denoting hearing loss.  See 38 C.F.R. § 3.385 (2009).  
However, the November 2009 VA examiner also noted that speech 
recognition scores were 92 percent in each ear.  Pursuant to 38 
C.F.R. § 3.385, impaired hearing will be considered to be a 
disability when speech recognition scores using the Maryland CNC 
test are less than 94 percent.  Accordingly, the November 2009 VA 
examination report demonstrates that the Veteran exhibits 
bilateral hearing loss for rating purposes.  See 38 C.F.R. 
§ 3.385 (2009).

Crucially, however, the November 2009 VA examiner mistakenly 
indicated that the Veteran did not have bilateral hearing loss 
for rating purposes and failed to render an opinion as to medical 
nexus.  There are no competent medical opinions of record which 
pertain to the issue of medical nexus.  Accordingly, the Board 
finds that an additional VA medical opinion as to the issue of 
medical nexus is required.

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a health care 
profession with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
currently diagnosed bilateral hearing loss 
is at least as likely as not related to 
his military service, to include his 
report of in-service noise exposure.  If 
the reviewing physician finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems necessary, 
VBA should then readjudicate the 
Veteran's claim.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a SSOC and allow 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


